1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    CAROLYN M. WIGGIN, Bar #182732
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorney for Movant-Defendant
     FRANK W. COON
6
7
8
                           IN THE UNITED STATES DISTRICT COURT
9
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11                                               )
     UNITED STATES OF AMERICA,                   ) No. 2:14-cr-00038-GEB
12
                                                 )
13                 Plaintiff,                    ) Proposed ORDER
                                                 )
14      v.                                       )
15                                               )
     FRANK W. COON,                              )
16                                               )
                   Defendant-Movant.             )
17
                                                 )
18
19           Good cause appearing, Defendant FRANK W. COON’s request for permission to
20   file any supplement to his motion to reduce his sentence pursuant to the First Step Act
21
     within 90 days of this order is hereby GRANTED.
22
23           Dated: July 3, 2019

24
25
26
27
28
